Order affirmed, without costs to either party; no opinion.*
Concur: LEHMAN, Ch. J., LOUGHRAN, RIPPEY, LEWIS, CONWAY and DESMOND, JJ. Taking no part: THACHER, J.
* In the above case, and also in three other companion cases argued on the same day, namely, People ex rel. Bryant ParkBuilding, Inc., v. Miller, 291 N.Y. 528; People ex rel.Prudential Insurance Co. v. Lilly, 291 N.Y. 600, and Peopleex rel. MacCracken v. Miller, 291 N.Y. 55, the city contended that "the Appellate Division may not substitute its finding of value for the finding of the trial Justice unless the latter finding is clearly contrary to the weight of the credible evidence," citing Matter of City of New York (Newtown Creek),284 N.Y. 493. LEHMAN, Ch. J., in his opinion in the MacCracken
case, rejected such contention, saying: "We find no authority in the cited case or in other cases decided by this court for any differentiation in the powers of the Appellate Division to review and set aside findings of value by the Special Term in a certiorari proceeding and its powers to reverse findings of fact made by Special Term in any other special proceedings or actions." (291 N.Y. 55, 60.) — [REP.